     Case 3:21-cv-00072-MMD-CLB Document 10 Filed 02/02/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                      No. 2:21-cv-00042-KJM-JDP
      In the matter of Action Watersports of
12    Incline Village, LLC, as the owner of the         ORDER
      vessel Sierra Cloud, official number
13    950488, for Exoneration or Limitation of
      Liability.
14

15

16                  On January 22, 2021, the court denied without prejudice plaintiff’s the ex parte

17   application and ordered plaintiff to show cause why this action should not be dismissed or

18   transferred to the United States District for the District of Nevada. ECF No. 8. Plaintiff timely

19   responded requesting for this court to transfer the matter to the United States District Court for

20   the District of Nevada. ECF No. 9. Accordingly, the court’s Order to Show Cause is

21   DISCHARGED, and the clerk’s office is directed to TRANSFER this case to the United States

22   District Court for the District of Nevada.

23                  IT IS SO ORDERED.

24   DATED: February 1, 2021

25

26

27

28
                                                        1
